Citation Nr: 0907740	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent rating for the service-connected traumatic arthritis 
of the right ankle.  

2.  Entitlement to an increased rating in excess of 20 
percent rating for the service-connected traumatic arthritis 
of the left ankle.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to 
March 1972.  

These matters initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a December 2001 rating decision 
by the RO that assigned increased evaluations of 20 percent 
for the service-connected traumatic arthritis of the right 
and left ankles.  

In November 2004, the Board increased the rating for the 
service-connected traumatic arthritis of the right ankle to 
30 percent and denied the claim for increase for the left 
ankle.  

In July 2005 pursuant to a Joint Motion of the parties, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated portions of the November 2004 decision.  The Court 
then remanded those matters to the Board for compliance with 
the instructions of the Joint Motion.  

In October 2005, the Board remanded the issues of increased 
rating for the service-connected right ankle and left ankle 
disabilities to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development.  

The Board, in a September 2007 decision, denied the claims 
for increase.   

By a September 2008 Order granting a Joint Motion, the Court 
vacated the portion of the September 2007 decision that 
denied a rating in excess of 30 percent for the service-
connected right ankle disability and a rating in excess of 20 
percent for the service-connected left ankle disability.  The 
Court then remanded those matters to the Board.  

These matters are again being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran of any further action required on his 
part.  


REMAND

The Joint Motion noted that the Board, in finding that there 
was "no evidence of ankylosis," failed to consider a 
December 2002 VA examination report which specifically found 
that there "definitely appears to be ankylosis, primarily in 
the right ankle."  Id.  

The Joint motion also commented on the fact that the Board 
had determined that the Veteran's service-connected ankle 
disabilities did not produce marked interference with his 
employment in its discussion of whether an extraschedular 
rating could be assigned.  

While noting that the Board did discuss the Veteran's having 
had "cut back his hours" at the U.S. Postal Service due to 
his service-connected ankles and did acknowledge that the his 
assertions that he could not work on a full-time basis due to 
his bilateral ankle disability, the Court found that the 
Board "failed to discuss whether Appellant's part-time 
employment for three years at the U.S. Postal Service and 
subsequent unemployment, should be considered 'marginal 
employment' which would warrant an extraschedular rating 
under 38 C.F.R. § 4.16(a)."  See page two of Joint remand.  

In order to comply with the September 2008 Joint Motion, 
pursuant to this remand, the RO must schedule an appropriate 
VA examination in order to ascertain nature and extent of the 
service-connected bilateral ankle disability.  The examiner 
should specifically opine as to whether the veteran had 
ankylosis of either ankle.  

In addition, the VA examiner should render an opinion as to 
extent to which the service-connected ankle disabilities 
interfere with the ability to perform employment.  

Additionally, as these matters are being remanded, the RO 
should take the opportunity to ensure that all duties to 
notify and assist are fulfilled.  Specifically, the Veteran 
should be provided notice consistent with the recent decision 
(and pertinent included findings) issued by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is being REMANDED to the RO for the 
following action:

1.  The RO should provide the Veteran 
notice in accordance with the recent 
decision (and pertinent included 
findings) issued by the Court in Vazquez-
Flores, supra.  

2.  The RO should request that the 
Veteran identify all VA and non-VA 
medical providers who have examined him 
or treated him for his service-connected 
ankle disabilities since October 2006.  
The RO should take the appropriate steps 
to obtain identified records not already 
associated with the claims folder.  The 
veteran also should be notified that he 
can submit evidence to support his claim.  

3.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the RO should schedule the Veteran 
for an examination to ascertain the 
current severity of his service-connected 
right and left ankle disabilities.  The 
Veteran's claims folder (3 volumes) must 
be available to the examiner for review 
in conjunction with the examination.  

The VA examiner should fully describe the 
Veteran's active and passive ranges of 
motion of each ankle, and determine 
whether either ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion (or other function) loss due to 
such factors.  

The VA examiner in this regard should 
specifically opine as to whether 
ankylosis of either of the ankle has been 
present at any time.  If so, the VA 
examiner should state if either ankle is 
ankylosed in plantar flexion less than 10 
degrees; in plantar between 30 and 40 
degrees or in dorsiflexion between 0 and 
10 degrees; or in plantar flexion at more 
than 40 degrees or in dorsiflexion at 
more than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity.  The examination report must 
include an explanation of the rationale 
for any opinion given.  

The VA examiner should also be requested 
to opine as to the extent to which the 
service-connected bilateral ankle 
disability has interfered with the 
Veteran's ability to work in various 
employment settings.  The examiner should 
explain the rationale for all opinions 
given.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
all VA examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Then, the RO should review any 
additional evidence and readjudicate the 
Veteran's claims.  If the benefit sought 
on appeal remains denied in any respect, 
the Veteran should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  The Veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


